351 S.W.3d 252 (2011)
Nancy COLABIANCHI, Claimant/Respondent,
v.
THE HAIS GROUP, P.C. Employer/Appellant, and
Division of Employment Security, Respondent.
No. ED 96484.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2011.
Kevin E. Greene, St. Louis, MO, for appellant.
Nancy Colabianchi, Dittmer, MO, Ninion S. Riley, Jefferson City, MO, for respondents.
Before: PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
The Hais Group, P.C. appeals the decision of the Labor and Industrial Relations Commission (Commission) finding Nancy Colabianchi eligible for unemployment benefits claiming: (1) the Commission failed to address an essential factual issue; and (2) the facts found by the Commission do not support the award of unemployment benefits.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the decision pursuant to Rule 84.16(b).